ORDER

PER CURIAM.
AND NOW, this 22nd day of December, 2005, Alan Lee Gallagher having been disbarred from the practice of law in the State of Oregon by Order of the Supreme Court of the State of Oregon dated October 14, 2004; the said Alan Lee Gallagher having been directed on August 3, 2005, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Alan Lee Gallagher is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.